DETAILED ACTION
Amendment received 9 November 2020 is acknowledged.  Claims 1-15 are pending and have been considered as follows.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “opening/closing mechanism configured to drive” in Claims 1 and 10; “position detection unit configured to detect” in Claims 1 and 10; “control device configured to control” in Claims 1 and 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 9, the claim is directed to “A method of manufacturing an article, using the robot apparatus according to claim 1, wherein an article is manufactured by inserting the first object into the second object”.  As a reminder, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite (see MPEP § 2173.05(p)(II)).  It is unclear if the claimed method occurs when a robot apparatus according to claim 1 performs the inserting or if the claimed method occurs when a user applies the robot apparatus according to claim 1 with the intention of performing the inserting.  Clarification is required.
As per Claim 10, the claim is directed to “A control method” but recites no method steps.  Accordingly, the scope of the claimed method cannot be determined.  Clarification is required.  Claims 11-14 depending from Claim 10 are therefore rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nihei (US Pub. No. 2006/0145494).

As per Claim 1, Nihei discloses a robot apparatus including a robot hand (30) and configured to grip a first object (W) with a plurality of fingers (18) disposed on the robot hand (30) and to bring the first object (W) into contact with a second object (H) (Figs. 2, 7A-7B, 8; ¶34, 38-39, 44, 48), the robot apparatus comprising:
an opening/closing driving mechanism (12, 14, 16) configured to drive the opening and closing of the plurality of fingers (18) (Figs. 1-2, 3A-3B; ¶34-35, 38-39);
a force detection unit (24, 28, 50) disposed on each of the plurality of gripping fingers (18) (Figs. 1-2, 4, 7A-7B; ¶34-37, 43-49);
a position detection unit (22, 26) configured to detect a position of the plurality of fingers (18)  (Figs. 1, 8; ¶34-37, 42, 48-50); and
a control device (20) configured to control the robot hand (30) (Figs. 1-2; ¶34-39, 42),
wherein the control device (20) is configured to bring the first object (W) into contact with the second object (H) by using the robot hand (30) (Figs. 2, 7A-7B, 8; ¶34, 38-39, 44, 48),
wherein the control device (20) is configured to obtain forces in three axis directions (X, Y, Z as per Figs. 7B, 8) acting on a predefined position (P) on the robot hand (30) (Figs. 7B, 8; ¶42-49), and is configured to obtain a moment (¶53-54) that acts about each of the three axes, based on the force 
wherein the control device (20) is configured to detect a contact state of the first object (W) and the second object (H) in contact with each other from the obtained forces in three axis directions (X, Y, Z as per Figs. 7B, 8) and the obtained moment (¶53-54) that acts about each of the three axes (Figs. 7B, 8; ¶42-49, 53-54).

As per Claim 15, Nihei further discloses wherein the control device (20) is configured to detect a difference between the contact state (as per “external force applied to the object W” in ¶48) of the first object (W) and the second object (H) in contact with each other and a predetermined contact state (as per “gripping force” in ¶49) from the obtained forces in three axis directions (X, Y, Z as per Figs. 7B, 8) and the obtained moment (¶53-54) that acts about each of the three axes (Figs. 7B, 8; ¶42-49, 53-54).

As per Claim 2, Nihei further discloses wherein the control device (20) is configured to detect the difference by comparing the obtained forces (as per “external force applied to the object W” in ¶48) in three axis directions (X, Y, Z as per Figs. 7B, 8) and a predetermined force (as per “gripping force” in ¶49) and comparing the obtained moment (¶53-54) that acts about each of the three axes and a predetermined moment (Figs. 7B, 8; ¶42-49, 53-54).

As per Claim 3, Nihei further discloses wherein the predetermined force and the predetermined moment are a force and a moment to be generated when the first object (W) is brought into contact with the second object (H) while the first object (W) is gripped in a predetermined posture (as per “geometric configuration … of the finger mechanism 18” in ¶53) (Figs. 7B, 8; ¶42-49, 53-54).

As per Claim 5, Nihei further discloses wherein the control device (20) is configured to determine whether the first object (W) is accurately gripped by comparing the obtained forces in three axis directions (X, Y, Z as per Figs. 7B, 8) and the predetermined force (as per “gripping force” in ¶49) 

As per Claim 6, Nihei further discloses wherein the control device (20) is configured to determine whether the difference is generated due to displacement (Δx) of a conveyance position of the first object (W) from a predetermined conveyance position (Figs. 7B, 8; ¶42-49, 53-54) or an inclined state of the first object being gripped by at least one of the plurality of fingers (“or”) by comparing the obtained forces in three axis directions (X, Y, Z as per Figs. 7B, 8) and the predetermined force (as per “gripping force” in ¶49) and comparing the obtained moment (¶53-54) that acts about each of the three axes and the predetermined moment (Figs. 7B, 8; ¶42-49, 53-54).

As per Claim 7, Nihei further discloses wherein the control device (20) is configured to determine whether the moment that acts about each of the three axes (X, Y, Z as per Figs. 7B, 8) is generated by a friction (as per “external force applied to the object W” in ¶48) between the first object (W) and the second object (H) or the difference (“or”) by comparing the obtained forces in three axis directions (X, Y, Z as per Figs. 7B, 8) and the predetermined force and comparing the obtained moment (¶53-54) that acts about each of the three axes and the predetermined moment (Figs. 7B, 8; ¶42-49, 53-54).

As per Claim 9, Nihei further discloses wherein an article as per (W, H system) is manufactured by inserting the first object (W) into the second object (H) (Fig. 8; ¶28, 48).

As per Claim 10, Nihei discloses a control method for a robot apparatus including a robot hand (30) and configured to grip a first object (W) with a plurality of fingers (18) disposed on the robot hand (30) and to bring the first object (W) into contact with a second object (H) (Figs. 2, 7A-7B, 8; ¶34, 38-39, 44, 48),
the robot hand (30) comprising:

a force detection unit (24, 28, 50) disposed on each of the plurality of fingers (18) (Figs. 1-2, 4, 7A-7B; ¶34-37, 43-49); and
a position detection unit (22, 26) configured to detect a position of the plurality of fingers (18)  (Figs. 1, 8; ¶34-37, 42, 48-50),
the robot apparatus comprising:
a control device (20) configured to control the robot hand (30) (Figs. 1-2; ¶34-39, 42),
wherein the control device (20) is configured to bring the first object (W) into contact with the second object (H) by using the robot hand (30) (Figs. 2, 7A-7B, 8; ¶34, 38-39, 44, 48),
wherein the control device (20) is configured to obtain forces in three axis directions (X, Y, Z as per Figs. 7B, 8) acting on a predefined position (P) on the robot hand (30) (Figs. 7B, 8; ¶42-49), and is configured to obtain a moment (¶53-54) that acts about each of the three axes, based on the force detected by the force detection unit (24, 28, 50) and the position detected by the position detection unit (22, 26) (¶53-54), and
wherein the control device (20) is configured to detect a contact state of the first object (W) and the second object (H) in contact with each other from the obtained forces in three axis directions (X, Y, Z as per Figs. 7B, 8) and the obtained moment (¶53-54) that acts about each of the three axes (Figs. 7B, 8; ¶42-49, 53-54).

As per Claim 11, Nihei further discloses wherein the control device (20) is configured to detect a difference between the contact state (as per “external force applied to the object W” in ¶48) of the first object (W) and the second object (H) in contact with each other and a predetermined contact state (as per “gripping force” in ¶49) from the obtained forces in three axis directions (X, Y, Z as per Figs. 7B, 8) and the obtained moment (¶53-54) that acts about each of the three axes (Figs. 7B, 8; ¶42-49, 53-54).

As per Claim 12, Nihei further discloses wherein the control device (20) is configured to detect the difference by comparing the obtained forces (as per “external force applied to the object W” in ¶48) in three axis directions (X, Y, Z as per Figs. 7B, 8) and a predetermined force (as per “gripping force” in ¶49) and comparing the obtained moment (¶53-54) that acts about each of the three axes and a predetermined moment (Figs. 7B, 8; ¶42-49, 53-54).

As per Claim 13, Nihei further discloses wherein the predetermined force and the predetermined moment are a force and a moment to be generated when the first object (W) is brought into contact with the second object (H) while the first object (W) is gripped in a predetermined posture (as per “geometric configuration … of the finger mechanism 18” in ¶53) (Figs. 7B, 8; ¶42-49, 53-54).

As per Claim 14, Nihei further discloses a non-transitory computer readable recording medium (as per “memory” in ¶45) storing a control program for executing the control method according to claim 10 (see rejection of Claim 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nihei (US Pub. No. 2006/0145494).

As per Claim 4, Nihei discloses all limitations of Claim 3.  Nihei further discloses wherein and the predetermined contact state (as per “gripping force” in ¶49) is that the first object (W) is brought into contact with the second object (H) while the first object (W) is gripped in the predetermined posture (“geometric configuration … of the finger mechanism 18” in ¶53) (Figs. 7B, 8; ¶42-49, 53-54).
Nihei does not expressly disclose wherein the predetermined posture is that the first object is substantially parallel to at least one of the plurality of fingers.
Nihei further discloses that the finger mechanisms (18) of the hand (30) operate uniformly (¶39).  In one embodiment, the hand (30) operates to grip an object (W1) with a relatively small diameter (Fig. 3A; ¶39).  In another embodiment, the hand (30) operates to grip an object (W2) with a relatively large diameter (Fig. 3B; ¶39).  In this way, an object with a diameter between that of the small object (W1) and the large object (W2) would be gripped by the hand (30) such that the finger mechanisms (18) are substantially vertically oriented and substantially parallel to the object.
Therefore, from these teachings of Nihei, one of ordinary skill in the art at the time the invention was made would have found it obvious to operate the system of Nihei wherein the predetermined posture is that the first object is substantially parallel to at least one of the plurality of fingers in that doing so would adapt the system to operate with objects having a specified diameter.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nihei (US Pub. No. 2006/0145494) in view of Watanabe (US Pub. No. 2015/0283704).


As per Claim 8, Nihei discloses all limitations of Claim 2.  Nihei further discloses:
wherein the control device (20) is configured to detect a direction in which the difference is generated by comparing the obtained forces in three axis directions (X, Y, Z as per Figs. 7B, 8) and the predetermined force and comparing the obtained moment (¶53-54) that acts about each of the three axes and the predetermined moment (Figs. 7B, 8; ¶42-49, 53-54), and
the first object (W) is moved in a direction in which a contact position of the first object (W) and the second object (H) in contact with each other is a predetermined contact position (Figs. 2, 7A-7B, 8; ¶34, 38-39, 44, 48).
Nihei does not expressly disclose:
wherein the robot hand is disposed on a robot arm; and
wherein the robot hand is moved by the robot arm.
Watanabe discloses a robot control system (1) (Figs. 1; ¶22) including a robot hand (10) and a robot arm (11) (Figs. 1, 3; ¶22, 24, 32):
wherein the robot hand (10) is disposed on a robot arm (11) (Figs. 1, 3; ¶22-24, 32); and
wherein the robot hand (10) is moved by the robot arm (11) (Figs. 1-3; ¶22-26, 32, 35, 42-46).
In this way, the system operates to enhance efficiency of operation (¶46).
Therefore, from these teachings of Nihei and Watanabe, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Watanabe to the system of Nihei since doing so would enhance the efficiency of the system.



Response to Arguments
Applicant's arguments filed 9 November 2020 have been fully considered as follows.
Applicant argues that the objections to the drawings should not be maintained in view of the amendments (page 9 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, these objections are not maintained.
Applicant argues that claim interpretation under 35 USC 112(f) as per the 7/07/2020 Office action was “because the features claimed therein use the term ‘unit’ which is believe to be a generic placeholder” (page 9 of Amendment).  However, Applicant’s description of the 7/07/2020 Office action is not consistent with the written record.  Rather, the limitations identified on page 4 of the action include claim language that does not include the term unit.  Further, the limitations identified on page 4 of the action involve more than merely identification of a generic placeholder.  Instead, each such limitation involves a generic placeholder that is: (1) coupled with functional language without reciting sufficient structure to perform the recited function; and (2) not preceded by a structural modifier.  Applicant does not argue that the terms “mechanism” or “unit” are not generic placeholders and Applicant does not dispute that the terms are: (1) coupled with functional language without reciting sufficient structure to perform the recited function; and (2) not preceded by a structural modifier.  Accordingly, Applicant’s argument does not identify a proper basis for finding that the previous statement of claim interpretation under 35 USC 112(f) was improper.
Applicant argues that claim interpretation under 35 USC 112(f) should not be maintained in view of the amendments because “the claimed features are tied to specific structures set forth in the originally filed specification” (page 9 of Amendment).  However, Applicant’s argument does not identify a proper basis for finding that the amendments remove the basis for claim interpretation under 35 USC 112(f).  Applicant’s argument does not address: whether the identified language involves a generic placeholder; whether the claim language involves a generic placeholder coupled with functional 
Applicant argues that the rejection under 35 USC 112(b) should not be maintained in view of the amendments (page 10 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, this rejection is not maintained.  However, the amendments necessitated new rejections presented above.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “Nihei fails to teach or suggest an equivalent structure or operation” in which “the control device is configured to detect a contact state of the first object and the second object in contact with each other from the obtained forces in three axis directions and the obtained moment that acts about each of the three axes” (page 11 of Amendment).  However, Nihei discloses that the operation controlling section (20) of the hand (10/30) operations to perform a work for fitting objects (W, H) with each other in view of information including detection of an external force applied to the object (W) from strain sensors (50) provided on each finger mechanisms (18), the information calculated in the form of six components of three-dimensional force and three-dimensional moment (Figs. 7B, 8; ¶42-49, 53-54).  Accordingly, Nihei discloses all limitations in the claim language at issue.  As such, Applicant’s argument involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited reference.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “Nihei fails to teach or suggest an equivalent feature” in which “the claimed invention advantageously enables the contact state of the first and second objects to be detected from the obtained force and the 
Applicant argues that the rejections under 35 USC 103 should not be maintained because “Hirabayashi, similar to Nehei, fails to teach or suggest the feature of claim 1 discussed above” in that “Hirabayahi merely describes calculating a force at a position of a center of gravity of a hand or a workpiece” (page 13 of Amendment).  However, as discussed above, Applicant’s assertion that the primary reference fails to teach or suggest the feature of Claim 1 discussed above is not well-founded.  Therefore, Applicant’s argument is moot. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hirabayashi (US Patent No. 4,620,436) discloses a robot control system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664